Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.712 Page 1 of 54




                 EXHIBIT “B”
                                EXHIBIT "B"             17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.713 Page 2 of 54

                          Dale Arthur Weidenthaler 8/29/2018


    1               IN THE UNTIED STATES DISTRICT COURT

    2             FOR THE SOUTHERN DISTRICT OF CALIFORNIA

    3
        _________________________________
    4   MICHELLE MORIARTY, an individual,)
        as Successor in Interest to the )
    5   ESTATE OF HERON MORIARTY and as )
        GUARDIAN AD LITEM to ALEXANDRIA )
    6   MORIARTY ELIJAH MORIARTY, and     )
        ETERNITY MORIARTY,                )
    7                                     )
                     Plaintiffs,          )
    8                                     )
               vs.                        ) Case No.: 3:17-cv-
    9                                     )           01154-LAB-AGS
                                          )
   10   COUNTY OF SAN DIEGO, DR. ALFRED )
        JOSHUA, individually, and DOES    )
   11   1 through 10, Inclusive,          )
                                          )
   12                Defendants.          )
        _________________________________)
   13

   14

   15         VIDEOTAPED DEPOSITION OF DALE ARTHUR WEIDENTHALER

   16                         SAN DIEGO, CALIFORNIA

   17                             AUGUST 29, 2018

   18

   19

   20

   21   REPORTED BY MANDY L. KERSH, CSR No. 10674

   22

   23

   24

   25

                     Peterson Reporting Video & Litigation Services              1

                                   EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.714 Page 3 of 54

                          Dale Arthur Weidenthaler 8/29/2018


    1               IN THE UNTIED STATES DISTRICT COURT

    2             FOR THE SOUTHERN DISTRICT OF CALIFORNIA

    3
        _________________________________
    4   MICHELLE MORIARTY, an individual,)
        as Successor in Interest to the )
    5   ESTATE OF HERON MORIARTY and as )
        GUARDIAN AD LITEM to ALEXANDRIA )
    6   MORIARTY ELIJAH MORIARTY, and     )
        ETERNITY MORIARTY,                )
    7                                     )
                     Plaintiffs,          )
    8                                     )
               vs.                        ) Case No.: 3:17-cv-
    9                                     )           01154-LAB-AGS
                                          )
   10   COUNTY OF SAN DIEGO, DR. ALFRED )
        JOSHUA, individually, and DOES    )
   11   1 through 10, Inclusive,          )
                                          )
   12                Defendants.          )
        _________________________________)
   13

   14

   15

   16

   17        VIDEOTAPED DEPOSITION OF DALE ARTHUR WEIDENTHALER,

   18   taken by the Attorneys for the Plaintiffs, commencing at

   19   the hour 10:43 a.m., on Wednesday, August 29, 2018 at

   20   10620 Treena Street, Suite 230, San Diego, California,

   21   before MANDY L. KERSH, Certified Shorthand Reporter in and

   22   for the State of California.

   23

   24

   25

                     Peterson Reporting Video & Litigation Services              2

                                   EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.715 Page 4 of 54

                          Dale Arthur Weidenthaler 8/29/2018


    1   APPEARANCES:

    2        For the Plaintiffs:
                  MORRIS LAW FIRM, APC
    3             BY: CHRISTOPHER S. MORRIS, ESQ.
                  BY: DANIELLE R. PENA, ESQ.
    4             501 West Broadway, Suite 1480
                  San Diego, California 92101
    5             T: 619.826.8060
                  F: 619.826.8065
    6

    7        For the Defendant Dr. Ralph Lissaur:
                  WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP
    8             BY: MARTY B. READY, ESQ.
                  401 West A Street, Suite 1900
    9             San Diego, California 92101
                  T: 619.881.6200
   10             F: 619.321.6201

   11        For the Defendant Dale Weidenthaler:
                  LAW OFFICES OF JOHN T. KUTYLA
   12             BY: JOHN T. KUTYLA, ESQ.
                  10620 Treena Street, Suite 230
   13             San Diego, California 92131
                  T: (858) 695-2600
   14

   15        For the Defendant the County of San Diego:
                  OFFICE OF COUNTY COUNSEL
   16             BY: CHRISTOPHER J. WELSH, ESQ.
                  1600 Pacific Highway, Room 355
   17             San Diego, California 92101-2469
                  T: 619.557.4039
   18             F: 619.531.6005
                  christopher.welsh@sdcounty.ca.gov
   19

   20        For the Defendant Amanda Daniels and CPMG:
                  LOTZ, DOGGETT & RAWERS
   21             BY: JEFF DOGGETT, ESQ.
                  101 West Broadway, Suite 1110
   22             San Diego, California 92101
                  T: 619.233.5565
   23             F: 619.233.5564
                  jdoggett@ldrlaw.com
   24
             Also Present:     Shayne Davidson, Videographer
   25                          T: 619.234.1990

                     Peterson Reporting Video & Litigation Services              3

                                   EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.716 Page 5 of 54

                            Dale Arthur Weidenthaler 8/29/2018


    1   information system that the deputies can update as to

    2   their interactions with certain inmates and those kind of

    3   things.     When you were doing the jail information systems,

    4   were you managing either of those two systems?

    5        A.     Okay.    The system was vastly different then than

    6   it is today.

    7        Q.     Makes sense.

    8        A.     The only access that I had to a computer was

    9   read.     I could look at the display and respond to

   10   questions from the public as to what someone was arrested

   11   for, what their bail amount was and what their charges

   12   were.

   13        Q.     Gotcha.

   14        A.     And that was it.

   15        Q.     So I take it as a jail informations clerk, you

   16   didn't have access to the medical side of it?

   17        A.     Oh, no.     I didn't.     No.

   18        Q.     Okay.    And then did you ever have an interest in

   19   actually going into the field or was it always detentions?

   20        A.     No.   I never had an interest in going into the

   21   field.     I had a curiosity about it, not really an

   22   interest.     No.

   23        Q.     Gotcha.     So in 1990 you enroll in the detentions

   24   academy at Miramar?

   25        A.     Negative.     Southwestern College.

                      Peterson Reporting Video & Litigation Services             16

                                    EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.717 Page 6 of 54

                          Dale Arthur Weidenthaler 8/29/2018


    1        Q.   Okay.    And at that time the detentions academy --

    2   let me take a stab -- was three months?

    3        A.   Yeah.    12 weeks or -- yeah.           9 to 12 weeks.

    4   Something like that.

    5        Q.   Okay.

    6        A.   It was a long time ago.

    7        Q.   And were you self-funded into the academy or were

    8   you actually hired?

    9        A.   I was hired.

   10        Q.   If you could, walk us through your career arc

   11   there with the sheriff's department as a sworn

   12   department -- detentions deputy.

   13        A.   After the academy I was assigned to the Vista

   14   jail where I worked a couple of assignments as a training

   15   officer, court holding deputy, before being promoted in

   16   1996 to detention sergeant.          After that I was trained --

   17   or at that time I was transferred to Las Colinas Detention

   18   Facility.   I spent 15 months there.            And personnel up at

   19   Vista had requested that I put in my transfer request to

   20   go back to Vista.      I did.     And I was trans -- subsequently

   21   transferred back to Vista jail.            I spent about six years

   22   there at that time and then I was transferred down to

   23   George Bailey Detention Facility in, I think, 2004.                Then

   24   I spent two years at George Bailey and went back to Vista

   25   jail after that.      I spent several more years at Vista and

                     Peterson Reporting Video & Litigation Services               17

                                   EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.718 Page 7 of 54

                           Dale Arthur Weidenthaler 8/29/2018


    1   I put in for the transportation sergeant job for prisoner

    2   transportation.       I was selected for that.          I went down to

    3   work not far from here at the county operations center

    4   with prisoner transportation.

    5        Q.    What year was that?

    6        A.    2010, 2011.

    7        Q.    Okay.

    8        A.    I spent 3 1/2 years there.           Returned to Vista

    9   jail, I think, in January of 2014 until my retirement in

   10   March of this year.

   11        Q.    How many years of service did you have when you

   12   retired?

   13        A.    With my sick time, I had 30.9.

   14        Q.    You guys are -- is 3.0?          3.0 per year worked?

   15              (Inaudible.)

   16              THE WITNESS:      Pardon me?

   17   BY MR. MORRIS:

   18        Q.    It is a 3.0 -- 3 percent of your highest

   19   salary --

   20        A.    Oh, yes.     As long as you're over 50 years old and

   21   have over 20 years on.

   22        Q.    I think you public employees are capped at 90

   23   percent, so you just about hit that?

   24        A.    Actually their cap for safety members with the

   25   county at 99 percent.        33 years would have been max.

                     Peterson Reporting Video & Litigation Services              18

                                   EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.719 Page 8 of 54

                          Dale Arthur Weidenthaler 8/29/2018


    1        A.   Yes.

    2        Q.   Was that an often occurrence where you would be

    3   the go-between informing McNeely that somebody is

    4   requesting some sort of safety cell placement?

    5        A.   I would categorize it more as an occasional.

    6        Q.   And I imagine, correct me if I'm wrong, my

    7   rudimentary understanding of how things would work, that

    8   they call the watch commander's office, nobody picks up,

    9   no paging system, so they call the sergeant and you got to

   10   go track down the watch commander?

   11        A.   Yes, if it's required.

   12        Q.   Did you feel that you, as a sergeant working at

   13   Vista Detention Facility, had the authority to overrule a

   14   safety cell recommendation made by psychiatric staff?

   15             MR. WELSH:      Incomplete hypothetical, vague and

   16   ambiguous.

   17             THE WITNESS:       If someone were suicidal, they

   18   would go into the safety cell.           If someone were homicidal,

   19   they may or may not go in the safety cell.

   20   BY MR. MORRIS:

   21        Q.   Okay.    So if I'm understanding your testimony

   22   correctly, you felt like you had the authority -- or you

   23   had some discretion whether or not to place somebody in a

   24   safety cell if the recommendation was based on homicide,

   25   not suicide?

                     Peterson Reporting Video & Litigation Services             69

                                   EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.720 Page 9 of 54

                           Dale Arthur Weidenthaler 8/29/2018


    1        A.    Yes.

    2        Q.    Where did you -- what is the basis of your

    3   understanding that you had discretion in that area?

    4        A.    Policy -- under policy on J.1 --

    5        Q.    Yes, sir.

    6        A.    It says, "Inmates who have been assessed for

    7   Inmate Safety Program housing and approved by the watch

    8   commander for placement may" -- may -- "be temporarily

    9   placed in a safety cell when necessary to prevent the

   10   inmate from imminently inflicting physical harm on

   11   themselves or others, or destroying property."

   12        Q.    Right.

   13        A.    So for me the key words there, in this Moriarty

   14   case, are "imminently inflicting physical harm on others"

   15   and "may be temporarily."

   16        Q.    Okay.    So I just want to look at this a little

   17   closely.    The "may," as I read this policy, doesn't just

   18   apply to physical harm to others; the "may" applies to all

   19   bases for placing somebody in a safety cell, right?

   20        A.    Yes.    This policy applies to all safety cell

   21   placements.

   22        Q.    Right.     But the word "may," as it's used in this

   23   policy, isn't limited to just homicidal inmates, right?

   24   The "may" applies to all the different reasons you could

   25   place somebody in a safety cell?

                      Peterson Reporting Video & Litigation Services             70

                                    EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.721 Page 10 of 54

                           Dale Arthur Weidenthaler 8/29/2018


    1        A.    Yes.

    2        Q.    Okay.    Why is it that you, as the sergeant,

    3    understood that while you had discretion when it comes to

    4    homicidal inmates, you didn't have discretion for suicidal

    5    inmates given that the "may" that's written in this cell

    6    applies across the board?

    7        A.    Directions from supervisors.

    8        Q.    And could you -- let me -- enlighten me as to

    9    what those directions that you understood came from

   10    supervisors regarding discretion as it pertained to

   11    homicidal inmates?

   12        A.    One at a time?       Suicidal versus homicidal?

   13        Q.    I just asked for homicidal.            Just tell me what is

   14    the basis of your information, or why do you think that --

   15    or who told you -- you know, where did this come from that

   16    you had discretion for homicide but not for suicide?

   17        A.    I couldn't tell you -- well, okay.                 For -- to

   18    answer your question, policy and procedure says that

   19    "may."

   20        Q.    Right.     But it's "may" to all.

   21        A.    But -- but supervisors can always make something

   22    more strict than policy.        They can't lessen the

   23    requirements of policy, but they can make them more

   24    strict.

   25        Q.    Okay.    So if I'm understanding what you're

                     Peterson Reporting Video & Litigation Services               71

                                   EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.722 Page 11 of 54

                           Dale Arthur Weidenthaler 8/29/2018


    1    telling me, the custom and practice at the jail was that

    2    the supervisors had adopted a custom and practice of

    3    placing all suicidal inmates being referred by psych staff

    4    into safety cells, right?

    5        A.    I can only answer for my supervisor.               That's what

    6    my supervisor wanted.

    7        Q.    Okay.    But when it came to -- or when it comes to

    8    homicidal inmates, there was a little more discretion?

    9        A.    Yes.

   10        Q.    And on how many prior occasions had you -- and I

   11    don't mean this pejoratively.          I'm just trying to figure

   12    out the -- like, overruled or not followed a

   13    recommendation from psych staff as it pertained to

   14    placement of a homicidal inmate into a safety cell?

   15        A.    Two, three.

   16        Q.    Okay.    How many different occasions had you been

   17    made aware of where that had happened?             For instance, what

   18    I'm talking about, where a psych staff had made a

   19    recommendation for placement in the safety cell for a

   20    homicidal inmate and somebody other than you had not

   21    followed that recommendation.          And if it's easier to say,

   22    "It happened once a month" or "It happened five times that

   23    I'm aware of"?

   24              MR. WELSH:      Calls for speculation.

   25              THE WITNESS:      Yeah.     I -- I would be hard-pressed

                     Peterson Reporting Video & Litigation Services                 72

                                   EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.723 Page 12 of 54

                           Dale Arthur Weidenthaler 8/29/2018


    1    to give a number or even a range, for that matter,

    2    considering that I was a sergeant for 22 years at three

    3    different facilities with safety cells.

    4              MR. KUTYLA:      Can you give an answer without

    5    guessing?

    6              THE WITNESS:      No.

    7    BY MR. MORRIS:

    8        Q.    Okay.

    9        A.    It would be a guess.

   10        Q.    But you're aware of that happening?

   11        A.    Yes.

   12        Q.    Okay.    With sergeants and watch commanders other

   13    than you?

   14        A.    Yes.

   15        Q.    Are you aware of that ever happening -- and just

   16    so you know, Deputy Guillory testified in her deposition

   17    of that happening with a suicidal inmate with a

   18    recommendation for a placement in a safety cell for a

   19    suicidal, not homicidal, inmate that was not followed by

   20    command staff; not you.        Are you aware of that ever

   21    happening with respect to a suicidal inmate?

   22        A.    I don't have any knowledge or recollection of

   23    that.

   24        Q.    So just to sum up this area of testimony, your

   25    testimony is that there was a more strict interpretation

                     Peterson Reporting Video & Litigation Services             73

                                   EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.724 Page 13 of 54

                           Dale Arthur Weidenthaler 8/29/2018


    1    of the policy when it came to suicidal inmates in that all

    2    things being equal, availability, other things, that a

    3    suicidal inmate would be placed in a safety cell whereas

    4    there was some discretion, a little more discretion, when

    5    it came to homicidal inmates?

    6        A.    Generally on my team, yes.

    7        Q.    And when you say on your team, are you the team

    8    leader?

    9        A.    The watch commander is the team leader.

   10        Q.    All right.      So on -- on a given team, can you

   11    walk me through the hierarchy, the chain of command, on

   12    that team?

   13        A.    A lieutenant is the watch commander.                There are

   14    two sergeants at Vista jail, those being the processing

   15    sergeant and the security sergeant.             In our case those

   16    duties would alternate daily, usually.              And then there are

   17    corporals and training officers and deputies.

   18        Q.    Gotcha.     And so at least -- let me ask you this:

   19    In May of 2016, how long had you been on Lieutenant Mc --

   20    was it Lieutenant McNeely?

   21        A.    Yes.

   22        Q.    How long had you been on Lieutenant McNeely's

   23    team?

   24        A.    Estimate would be a year and a half.

   25        Q.    And when we talked about the discretion for

                      Peterson Reporting Video & Litigation Services               74

                                    EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.725 Page 14 of 54

                            Dale Arthur Weidenthaler 8/29/2018


    1    placement, homicide versus suicide, that would have been

    2    something that would have been communicated to you or

    3    discussed with Lieutenant McNeely, fair?

    4        A.     I'm sorry.      Say it again.

    5        Q.     With this notion that there was a discretion when

    6    it came to the homicide but not necessarily when it came

    7    to suicide, would that have been something that came from

    8    Lieutenant McNeely as far as your team leader?                Because

    9    you used the word "on my team" that was my understanding

   10    of the policy?

   11        A.     I would say -- to answer your question directly,

   12    I can't remember a time when we specifically spoke on that

   13    issue.   However, I would refer back to the Enhanced

   14    Observation Housing policy.          And when that came out, there

   15    was discussion between the watch commander, myself and

   16    Sergeant Nagy about how we were going to handle suicidal

   17    inmates.    And, you know, with the incorporation of the

   18    gatekeeper and consultation and this and that and -- he

   19    was clear that he wanted that process to work as -- in the

   20    procedure for suicidal inmates.

   21        Q.     Okay.    So he was clear that when it came to

   22    suicidal inmates, the gatekeeper procedure would be

   23    followed, they would be medically assessed and placed in

   24    safety cells?

   25        A.     Yes.

                      Peterson Reporting Video & Litigation Services             75

                                    EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.726 Page 15 of 54

                            Dale Arthur Weidenthaler 8/29/2018


    1        Q.     Did you -- while he made it clear this was his

    2    desire when it came to suicidal inmates, did he also

    3    express a desire or that there was an element of

    4    discretion, as you've discussed, when it came to homicidal

    5    inmates?

    6        A.     No.

    7        Q.     By absence of discussion of a strict adherence to

    8    the policy when it came to suicide, your understanding

    9    was, is that there was some discretion, then, for

   10    homicidal inmates; is that what you're saying?

   11        A.     Yes, with my understanding of the policy and my

   12    20-plus years as a supervisor.

   13        Q.     Okay.    Gotcha.     So the policy gives -- says

   14    "may," right?      That's the policy.        "May" for everybody?

   15    Nothing is mandatory in the policy, right?

   16        A.     Right.

   17        Q.     So when he says, "Okay.          We're going to not give

   18    you the 'may' discretion when it comes to suicide," by

   19    omission, you still have the "may" discretion when it came

   20    to homicide, fair enough?

   21        A.     That's an oversimplified characterization, I

   22    would say.

   23        Q.     Okay.    Explain it to me.

   24        A.     Because we were talking about this policy, which

   25    is for --

                      Peterson Reporting Video & Litigation Services             76

                                    EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.727 Page 16 of 54

                          Dale Arthur Weidenthaler 8/29/2018


    1        Q.    EOH?

    2        A.    -- reference, J.5, for EOH, and deals with

    3    inmates being suicidal, are in need of enhanced

    4    observation.     So that's what we were discussing.           Nothing

    5    was said in those discussions that changed my

    6    understanding of the way things have been for very long --

    7    for a very long time.

    8        Q.    Oh.    Okay.   So let me recap.         The discussion that

    9    you recall regarding strict adherence to the policy

   10    regarding the J.5 inmate suicide prevention practices

   11    policy with respect to suicidal inmates, we were going to

   12    follow the gatekeeper procedure outlined in J.5, strictly

   13    follow it, when it came to suicidal inmates, right?

   14        A.    Yes.

   15        Q.    Nothing in that discussion changed your opinion

   16    of your obligations as pertained to J.1 safety cell

   17    policy?

   18        A.    Correct.

   19        Q.    Your understanding of the J.1 safety cell policy

   20    was prior to that discussion regarding EOH and after that

   21    discussion, was that there was some discretion given for

   22    homicidal inmates, not any for suicidal inmates?

   23        A.    Yes.

   24        Q.    Where did your understanding of that J.1

   25    discretion -- discretion for homicide/no discretion for

                     Peterson Reporting Video & Litigation Services              77

                                   EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.728 Page 17 of 54

                            Dale Arthur Weidenthaler 8/29/2018


    1    suicide as it pertained at the J.1 safety cell policy,

    2    where did that come from?

    3               MR. WELSH:      Asked and answered.

    4               THE WITNESS:       Specifically, I couldn't say, but

    5    it goes very far back.

    6    BY MR. MORRIS:

    7          Q.   Do you have a distinct recollection of somebody

    8    explicitly telling you that "When I'm on duty" or

    9    "Under my command" or "This is the policy with jail, you

   10    have discretion for suicide, you have no discretion for

   11    homicidal"?

   12          A.   No.

   13          Q.   That was something that was a custom and practice

   14    within the jail?

   15          A.   Yes.

   16               MR. MORRIS:       She keeps passing these notes...

   17               MR. WELSH:      Ready for another break, Chris?

   18               THE WITNESS:       I'm ready.

   19               MR. MORRIS:       Okay.    Let's take a break.

   20               THE VIDEOGRAPHER:         Off the record.           The time is

   21    12:46 p.m.

   22               (A brief recess was taken.)

   23               THE VIDEOGRAPHER:         We are back on the record at

   24    the 1:00 p.m.

   25    ///

                       Peterson Reporting Video & Litigation Services                 78

                                     EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.729 Page 18 of 54

                            Dale Arthur Weidenthaler 8/29/2018


    1    BY MR. MORRIS:

    2        Q.    Dale, we are back on the record in this case.

    3    You understand, I'm sure, that same admonitions apply,

    4    fair enough?

    5        A.    Yes.

    6        Q.    Okay.     Great.

    7              When we were discussing the interplay between the

    8    policy as it pertained to suicidal inmates and the policy

    9    as it pertained to homicidal inmates, you expressed to me

   10    a certain level of discretion when it came to homicide as

   11    opposed to the custom and practice being a strict

   12    adherence to the safety cell policy when it came to

   13    suicidal inmates.       Do you recall that discussion?

   14        A.    Yes.

   15        Q.    Okay.     Was this difference in how those who types

   16    of inmates are handled, was that your understanding --

   17    that was also the understanding or the implementation that

   18    was done by Sergeant Nagy who worked with you?

   19        A.    My understanding, yes.

   20        Q.    And this sort of understanding of the discretion

   21    in one but not the other, that's something that existed

   22    prior to implementation of this J.5 safety cell -- excuse

   23    me -- J.1 safety cell, Exhibit 2, right?                This is March

   24    11th, 2016.     This is something that existed prior to the

   25    implementation of this policy?

                       Peterson Reporting Video & Litigation Services             79

                                     EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.730 Page 19 of 54

                           Dale Arthur Weidenthaler 8/29/2018


    1        A.    Yes.

    2              MR. WELSH:      Vague and ambiguous.

    3    BY MR. MORRIS:

    4        Q.    To the best of your estimate, how long had that

    5    been your understanding of the custom and practice of the

    6    jail as far as discretion for one but not the other?

    7        A.    Well, as you said, there's discretion for all of

    8    them, if you're to read this, just the policy section,

    9    verbatim.

   10        Q.    Totally with you.

   11        A.    However -- now with that being said, could you

   12    rephrase?

   13        Q.    Sure.    This notion that you had homicidal inmate

   14    discretion, or that the policy was to strictly adhere to

   15    the safety cell placement when it came to suicidal

   16    inmates, but a more strict reading of the policy as far as

   17    the discretion that's set forth in the policy when it came

   18    to homicidal inmates, that sort of interplay between

   19    homicidal and suicidal existed prior to the adoption of

   20    this J.1 in March 11, 2016, fair enough?

   21              MR. WELSH:      Vague and ambiguous.

   22              THE WITNESS:      Yes.

   23    BY MR. MORRIS:

   24        Q.    To the best of your estimate -- so best of your

   25    recollection or your best estimate -- how long had that

                     Peterson Reporting Video & Litigation Services             80

                                   EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.731 Page 20 of 54

                            Dale Arthur Weidenthaler 8/29/2018


    1    been your understanding of the difference between how the

    2    suicidal inmates are treated versus how homicidal inmates

    3    are treated?

    4        A.     Estimate, I would have to say my entire career.

    5        Q.     Last sort of background policy question or area:

    6    In this case there was a meeting to discuss Mr. Moriarty

    7    that took place under the auspices of what's been known in

    8    this case as a multidisciplinary group meeting.               Do you

    9    know anything about the multidisciplinary group in

   10    general?

   11        A.     Yes.

   12        Q.     What is your understanding of the purposes of the

   13    multidisciplinary group?

   14        A.     The multidisciplinary group was initially formed

   15    years ago and brought in the different disciplines of

   16    security, administration, medical, psychiatric, counseling

   17    and I'm not sure who else, if anyone else --

   18        Q.     Okay.

   19        A.     -- to discuss inmates with specific issues, needs

   20    and problems as identified by any one of those groups.

   21        Q.     And in your course as a sergeant, did you ever

   22    participate in the multidisciplinary group meetings?

   23        A.     I believe I did when they were first formed.

   24    That would be back in, like, 2000 or 2001 when I was the

   25    facility training sergeant.

                      Peterson Reporting Video & Litigation Services             81

                                    EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.732 Page 21 of 54

                           Dale Arthur Weidenthaler 8/29/2018


    1        Q.    Okay.

    2        A.    I believe I sat in on one or two of them.

    3        Q.    Just for training purposes?

    4        A.    No.    I believe I was there to backfill for the

    5    admin sergeant.

    6        Q.    Okay.    When you attended those meetings, did you

    7    actually present on any particular inmate, like give

    8    background information on anybody that was going to be

    9    discussed?

   10        A.    No.

   11        Q.    And in May of 2016, do you have any knowledge as

   12    to what documents were typically brought to the

   13    multidisciplinary group meeting for discussion purposes?

   14        A.    No.

   15        Q.    And do you have any specific knowledge of the

   16    documents that were brought to the meeting to discuss

   17    Mr. Moriarty?

   18        A.    No.

   19        Q.    And safe to assume, Dale, that you did not attend

   20    the multidisciplinary group meeting on May 31st, 2016 in

   21    which Mr. Moriarty's position -- excuse me --

   22    Mr. Moriarty's circumstances were the topic of discussion?

   23        A.    No, I did not.

   24        Q.    Turning your attention to the week of May 31st,

   25    the preceding week of May 31st, 2016, you were the -- a

                      Peterson Reporting Video & Litigation Services             82

                                    EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.733 Page 22 of 54

                            Dale Arthur Weidenthaler 8/29/2018


    1    sergeant employed by the sheriff's department at the Vista

    2    Detention Facility, true?

    3        A.     True.

    4        Q.     And your schedule, as far as I understood it, had

    5    you working the preceding five days, so the 26th,

    6    27th, 28th, 29th, 30th -- oops.            I got it off by one.    The

    7    27th, 28th, 29th, 30th and 31st, right?

    8        A.     Yes.

    9               (Cell phone rings.)

   10               MR. MORRIS:      Let the record reflect that

   11    Mr. Welsh is receiving a phone call during a deposition.

   12    BY MR. MORRIS:

   13        Q.     Okay.    All right.      So in jail parlance -- I'm

   14    sorry.    This is how understood when I worked at juvie --

   15    the last day of a five-day shift, you guys called it your

   16    Friday?

   17        A.     Correct.

   18        Q.     And those shifts would have started at what time

   19    in the morning?

   20        A.     For the sergeants, they started 0500 hours and

   21    for the deputies they started 0600 hours.

   22        Q.     And those shifts go to what time for the

   23    sergeants?

   24        A.     1730 hours for the sergeants.

   25               MR. WELSH:      Vague and ambiguous.

                      Peterson Reporting Video & Litigation Services              83

                                    EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.734 Page 23 of 54

                           Dale Arthur Weidenthaler 8/29/2018


    1    BY MR. MORRIS:

    2        Q.    5:30?

    3        A.    Yes, p.m.

    4        Q.    Great.     That would have been your typical shift,

    5    5:00 in the morning to 5:30 in the aft -- in the evening?

    6        A.    Yes.

    7        Q.    And you get a lunch break?

    8        A.    Yes.

    9        Q.    You eat the jail food?

   10        A.    No.

   11        Q.    Why is that?

   12        A.    Because I have a wonderful wife who would prepare

   13    meals for me.

   14              Can I get a copy of this?

   15              No.    I didn't eat the jail food.

   16        Q.    I worked at juvie.        I ate the jail food until,

   17    you know, you'd find things in there that the workers

   18    planted it and then --

   19        A.    Right.

   20        Q.    -- never again.       Plus it's super fattening, jail

   21    food.

   22              All right.      So on the day of -- at any time

   23    leading up to your -- the call that you received from

   24    Lieutenant -- excuse me -- Deputy Guillory, did you have

   25    any knowledge of -- or any interaction or any information

                     Peterson Reporting Video & Litigation Services             84

                                   EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.735 Page 24 of 54

                           Dale Arthur Weidenthaler 8/29/2018


    1    pertaining to Heron Moriarty?

    2        A.    I had some information on him.

    3        Q.    What information did you have regarding Heron

    4    Moriarty prior to the call you received from Deputy

    5    Guillory?

    6        A.    I'm sorry?

    7        Q.    What information did you have regarding Heron

    8    Moriarty prior to receiving the call from Deputy Guillory?

    9        A.    Okay.    When we came in to work after our days off

   10    on Friday morning, that date being the 26th?                 Friday --

   11        Q.    I think it was the 27th.

   12        A.    The 27th?

   13        Q.    Yes, sir.

   14        A.    The beginning of our five days on, we received --

   15    we, Sergeant Nagy and I -- received brief information of a

   16    guy who had -- an inmate -- who had been diverted from

   17    SDCJ and came up to Vista.         And when he got to Vista -- he

   18    was supposed to go in the safety cell down there, but as I

   19    recall, there wasn't one available so he was diverted -- I

   20    don't know if he stopped -- I don't remember if I was even

   21    told -- but I don't know if he was -- if he went via EPU

   22    and then to Vista jail or if he went direct to Vista jail.

   23    But when he got there and spoke to the nurses, he was

   24    determined to be not suicidal and he had been moved

   25    upstairs already.      And that was the extent of the briefing

                     Peterson Reporting Video & Litigation Services               85

                                   EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.736 Page 25 of 54

                           Dale Arthur Weidenthaler 8/29/2018


    1    we got from the previous sergeant working nightshift

    2    Thursday night.

    3        Q.    And that would have been the procedure that's

    4    known in jail parlance as the pass-down?

    5        A.    Yes.

    6        Q.    And in that pass-down from the sergeant -- who

    7    was that sergeant, if you can recall?

    8        A.    Hightower.

    9        Q.    Hightower.      In the briefing that you received

   10    from Sergeant Hightower, he told you that an inmate had

   11    been taken to CJ, CJ had determined he was suicidal, that

   12    he had been sent to Vista, whether to EPU first or

   13    directly to Vista, you didn't know?

   14        A.    I don't know now.        I don't remember if he

   15    specified on that or not.

   16        Q.    Okay.    You don't know one way or the other

   17    whether he told you he had gone through EPU first?

   18        A.    Correct.

   19        Q.    But because the suicide cells -- excuse me, old

   20    parlance -- safety cells were full at CJ, they had taken

   21    him to Vista?

   22        A.    Yes.

   23        Q.    And when this information was relayed to you, you

   24    said that that inmate was upstairs.            What --

   25        A.    In-housing.

                     Peterson Reporting Video & Litigation Services             86

                                   EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.737 Page 26 of 54

                            Dale Arthur Weidenthaler 8/29/2018


    1        Q.    In-housing.        Would that have been -- would

    2    in-housing -- with a reference to "upstairs," would that

    3    have included the cells -- the disciplinary cells, the

    4    S-1, 2, 3, 4 and 5?        Would that have -- let me ask it this

    5    way:   Was it your understanding that when he said

    6    "upstairs," that Mr. Moriarty was in mainline housing?

    7        A.    I don't recall.

    8        Q.    And when -- in jail nomenclature, when somebody

    9    says "He's already upstairs," referring to housing units,

   10    right?

   11        A.    Right.

   12        Q.    Would that -- that term of art as it's used in

   13    the jail, the "upstairs" term of art, would that have

   14    included a safety -- excuse me -- disciplinary cell

   15    placement in south housing as 1, 2, 3, 4 and 5?

   16        A.    I'm sorry.       I'm having difficulty with the

   17    vernacular.

   18        Q.    Me too.      I'm struggling with this.

   19              Moriarty, at that point in time, according to the

   20    records, was in S-5?

   21        A.    And S-5 along with S-1, 2, 3 and 4 are alternate

   22    housing cells.

   23        Q.    They've been referred to in this case as

   24    disciplinary housing as opposed to ad seg.

   25        A.    In --

                       Peterson Reporting Video & Litigation Services             87

                                     EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.738 Page 27 of 54

                           Dale Arthur Weidenthaler 8/29/2018


    1              MR. KUTYLA:       Hold on.

    2              What was your question?

    3    BY MR. MORRIS:

    4        Q.    Was it your understanding -- was it your

    5    understand in May of 2016 that S-1 through 5 were

    6    disciplinary housing?

    7        A.    No.

    8        Q.    What was your understanding of the uses for S-1

    9    through 5?

   10        A.    The uses could include disciplinary housing.

   11        Q.    Gotcha.     So they were isolation cells, single

   12    cells?

   13        A.    Right.

   14        Q.    Whether they would fall under the rubric of ad

   15    seg or discipline depends on -- for the reasons the inmate

   16    was placed there?

   17        A.    Yes, and even medical overflow.

   18        Q.    They can be used for medical overflow as well.

   19              And enlighten me as far as your understanding:

   20    Ad seg, correct me if I'm wrong -- my understanding is

   21    that an ad seg, somebody who is administratively

   22    segregated and placed in one of those cells, would get out

   23    one hour a day for interaction?

   24        A.    Yes.

   25        Q.    Somebody who's placed in one of those cells for

                      Peterson Reporting Video & Litigation Services             88

                                    EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.739 Page 28 of 54

                            Dale Arthur Weidenthaler 8/29/2018


    1    disciplinary purposes would get out once every 48 hours to

    2    shower?

    3        A.    Yes.

    4        Q.    And somebody who's placed in there for medical

    5    isolation would be placed in there -- would be treated

    6    medically?

    7        A.    Again, situationally dependent.

    8        Q.    Total get you.

    9        A.    For, like, scabies or, you know, something

   10    infectious.

   11        Q.    TB?

   12        A.    Right.      Well, not TB.       TB they have pressurized

   13    cells for.

   14        Q.    Oh.     I'm sorry.      Okay.

   15              Now as far as the observation that pertains to

   16    those units, correct me if I'm wrong, my understanding is

   17    it's the once-an-hour Title 15 checks for those cells,

   18    right?

   19        A.    Yes.

   20        Q.    Hands on -- eyes on, not through video

   21    monitoring?

   22        A.    Yes.

   23        Q.    Checking for signs of life?

   24        A.    Yes.

   25        Q.    Looking for obvious medical distress as opposed

                       Peterson Reporting Video & Litigation Services             89

                                     EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.740 Page 29 of 54

                           Dale Arthur Weidenthaler 8/29/2018


    1    to waiting at each window waiting to see the chest rise

    2    and fall?

    3        A.    Yes.

    4        Q.    Okay.    And when Sergeant Hightower relayed this

    5    information regarding Mr. Moriarty to you, he said, "We

    6    got a guy turned away from CJ," did he identify that guy

    7    as Heron Moriarty?

    8        A.    I don't recall.

    9        Q.    So what you understood -- or what you recall as

   10    we sit here now, is that Sergeant Hightower relayed to

   11    you, that information that you discussed, whether he had

   12    specifically identified that inmate that he was talking

   13    about as Heron Moriarty, you don't know?

   14        A.    Correct.

   15        Q.    Did you, prior to your interaction with Deputy

   16    Guillory, make that connection that this individual that

   17    we discussed who had been turned away was Heron Moriarty,

   18    the person that Lieutenant Guillory was speaking about?

   19        A.    Deputy Guillory.

   20        Q.    Sorry.     Deputy Guillory was speaking about?

   21        A.    Yes, because after the briefing by Sergeant

   22    Hightower, the watch commander Lieutenant McNeely came

   23    into our office, just as he usually would to check in, see

   24    what was going on, asked about our days off, et cetera.

   25    But he said he -- he informed us -- I know he used the

                     Peterson Reporting Video & Litigation Services             90

                                   EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.741 Page 30 of 54

                            Dale Arthur Weidenthaler 8/29/2018


    1    name Moriarty.

    2        Q.     Oh.    Okay.    And that would have been on the 27th

    3    when you came back to work?

    4        A.     Yes.

    5        Q.     That Friday, right?

    6        A.     Yes.

    7        Q.     Okay.    And so at that point in time you connected

    8    Lieutenant -- excuse me.         At that point in time you

    9    connected Heron Moriarty with the individual that Sergeant

   10    Hightower had given you a description of?

   11        A.     Yes.

   12        Q.     Did you determine at that point in time, Friday,

   13    5/27, where exactly Mr. Moriarty was housed?

   14        A.     I don't recall.

   15        Q.     And what did Lieutenant McNeely say about

   16    Mr. Moriarty there on that morning of 5/27?

   17        A.     He said that there had been a big mess with this

   18    inmate out in the field in terms of getting him into -- A,

   19    arresting him; B, getting him into sheriff's custody; C,

   20    when they got to the central jail.             He didn't provide the

   21    details of that.       He just said basically it had been a big

   22    mess.    But the bottom line was that he's up in Vista in

   23    our custody.

   24        Q.     Okay.    Did you know -- when he said "big mess,"

   25    was he referring to, like, a use of force in the field or

                      Peterson Reporting Video & Litigation Services             91

                                    EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.742 Page 31 of 54

                          Dale Arthur Weidenthaler 8/29/2018


    1    confusion about where to house him?            Did you understand

    2    the nature of the mess that Lieutenant McNeely was

    3    referring to?

    4        A.    I don't recall.       I don't recall if he made that

    5    clear.

    6        Q.    Did Lieutenant McNeely relay to you that

    7    Mr. Moriarty had been driving his car into other cars with

    8    his eyes closed or laying in the road when they found him?

    9              (Instruction by the court reporter.)

   10              MR. WELSH:     Chris, he wasn't laying in the road

   11    when they found him.

   12              MR. KUTYLA:      Could you ask the question again?

   13              MR. MORRIS:      I'll break it down so I don't ask a

   14    compound question.

   15              MR. KUTYLA:      There you go.

   16    BY MR. MORRIS:

   17        Q.    Did Lieutenant McNeely relay to you that

   18    Mr. Moriarty had been driving his car into other cars with

   19    his eyes closed prior to his arrest?

   20        A.    I don't recall, but I don't think so.

   21        Q.    Did he relay to you any other suicidal -- excuse

   22    me -- any self-harming behavior that the arresting

   23    deputies had observed with respect to Mr. Moriarty?

   24        A.    No.

   25        Q.    Did he relay to you that at CJ when questioned by

                     Peterson Reporting Video & Litigation Services             92

                                   EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.743 Page 32 of 54

                           Dale Arthur Weidenthaler 8/29/2018


    1    the nurse, Mr. Moriarty admitted that he was suicidal?

    2        A.    I believe so.

    3        Q.    Given that he had relayed to you that he was

    4    suicidal -- well, let me ask it this way:               Is it your

    5    understanding of the suicide protocol that an inmate who

    6    admits to being suicidal can take that back such that you

    7    don't need to follow the suicide protocol?

    8              MR. WELSH:      It's vague and ambiguous, incomplete

    9    hypothetical.

   10              MR. DOGGETT:       Join.

   11              MR. KUTYLA:       Do you understand the question?

   12              THE WITNESS:       Yes.    I understand the question.

   13              Having been a supervisor as long as I have been,

   14    or was -- it's been a very long time since I hung out in

   15    the medical screening area to see how that back and forth

   16    works.   I know there have been occasions where someone

   17    who's come in drunk or under the influence gets asked so

   18    many times by whomever, sworn staff, medical staff,

   19    whoever, "Are you suicidal?          Are you suicidal?        Are you

   20    suicidal?"

   21              Just to shut them up ostensibly, the inmate will

   22    say, "Yeah, I'm suicidal," and then renege on it and say,

   23    "No, I'm not suicidal.        I'm sick and tired of you asking

   24    my if I'm suicidal," or words to that effect.

   25    BY MR. MORRIS:

                      Peterson Reporting Video & Litigation Services             93

                                    EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.744 Page 33 of 54

                            Dale Arthur Weidenthaler 8/29/2018


    1          Q.   Sure.

    2          A.   And, you know, then medical staff will ask

    3    additional questions.        And once the guy is being

    4    cooperative, and -- they may say that he goes directly to

    5    housing.

    6          Q.   Okay.    But in a situation like this where it's --

    7    medical staff actually takes heed of those suicidal

    8    ideations and actually begins to implement the suicide

    9    protocol, so once it's determined, "Okay.               This isn't

   10    just, 'Yeah, I'm suicidal because I'm tired of you asking

   11    me'" or some other flippant response, an actual legitimate

   12    thing that needs to be heeded.           Once the suicidal

   13    protocols begins, do you have any knowledge one way or the

   14    other as to whether or not you can derail that protocol by

   15    taking back that suicidal thought or statement?

   16               MR. DOGGETT:      Lacks foundation, incomplete

   17    hypothetical.

   18               MR. KUTYLA:      Right.     All of those things.      It is

   19    vague and ambiguous, too.

   20               But if you -- do you understand the question,

   21    Dale?

   22               THE WITNESS:      I understand the question.         And I

   23    don't really feel I'm qualified.            In my position, absent

   24    any medical staff, somebody said it once, they go.

   25    ///

                      Peterson Reporting Video & Litigation Services              94

                                    EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.745 Page 34 of 54

                          Dale Arthur Weidenthaler 8/29/2018


    1    BY MR. MORRIS:

    2        Q.    In your position as a --

    3        A.    As a sworn staff member.

    4        Q.    Sworn staff member, detentions deputy, detentions

    5    sergeant, somebody says, "I'm suicidal and I'm not just

    6    being flip or joking around," but actually says, "I'm

    7    suicidal" such that you believed them, the protocol

    8    begins?

    9        A.    Right.

   10              MR. WELSH:     Incomplete hypothetical, vague and

   11    ambiguous, calls for speculation.

   12    BY MR. MORRIS:

   13        Q.    Given your understanding of the policy and the

   14    information that was relayed to you that he had said he

   15    was suicidal such that the protocol had been initiated,

   16    when Lieutenant McNeely told you about this, did you

   17    assume at that point that Moriarty was in a safety cell?

   18        A.    No.   Part of what he told me was that when he got

   19    here, he wasn't suicidal.        I don't remember if that was

   20    strictly from our medical staff, if he had gone past EPU

   21    or come to Vista via EPU and had been cleared by a

   22    psychiatrist, I don't know.

   23        Q.    Your understanding at that time, at least as it

   24    pertained to Vista, would have been that he would have had

   25    to have gone through EPU if he said he was suicidal, true?

                     Peterson Reporting Video & Litigation Services             95

                                   EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.746 Page 35 of 54

                          Dale Arthur Weidenthaler 8/29/2018


    1              MR. WELSH:     Incomplete hypothetical.

    2    BY MR. MORRIS:

    3        Q.    At least as to Vista?

    4        A.    No.   Because I'm unsure as to the breakdown of

    5    that pilot project and what that meant for somebody who

    6    was brought in by the sheriff's department and then

    7    diverted to Vista.      I don't -- I don't know what the

    8    protocol was for them.

    9        Q.    Safe to say because of the Pilot Program, you're

   10    sort of confused as to whether or not this guy would have

   11    necessarily gone through EPU?

   12              MR. WELSH:     Calls for speculation, lacks

   13    foundation, assumes facts not in evidence.

   14              THE WITNESS:      Yes.

   15    BY MR. MORRIS:

   16        Q.    Thank you.

   17              And I think I'd already asked you this, but just

   18    to sum:   You didn't receive any training on situations

   19    like this, right?     Where, okay, we've got this Pilot

   20    Program, but it's still full.          Then we go through here,

   21    does the guy, yes, go to EPU?          No EPU?     You hadn't

   22    received any training or education as to what should

   23    happen in a circumstance such as this, right?

   24              MR. WELSH:     Vague and ambiguous.

   25              MR. KUTYLA:      Do you understand what he means

                     Peterson Reporting Video & Litigation Services             96

                                   EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.747 Page 36 of 54

                           Dale Arthur Weidenthaler 8/29/2018


    1    "such as this"?

    2               THE WITNESS:      I understand.

    3               And "such as this" includes a whole lot of

    4    variables.    But a direct answer to your question is no.

    5    BY MR. MORRIS:

    6        Q.     Thank you.

    7               So when Lieutenant McNeely identified or relayed

    8    to you the information regarding Mr. Moriarty, in your

    9    mind were you thinking, "Okay.           If he's in normal housing

   10    and not in a safety cell, I imagine he's been cleared by

   11    EPU"?    Were you thinking that in your mind given your

   12    history?

   13        A.     No.   I remember thinking of him being up in

   14    medical.    And I don't know where I got that from, if I got

   15    it from Hightower or if I got it from McNeely.                But

   16    McNeely was advising us, "This is a name you got to watch

   17    out for.    Something comes up with this guy, you know,

   18    follow up right away," type of thing.

   19        Q.     Gotcha.

   20               And your understanding was at that time that

   21    Mr. Moriarty was still up in medical?

   22        A.     I would have to call it my impression.

   23        Q.     Fair enough.      So that's the information you got

   24    when you got to work on your Monday, May 27th.                What's the

   25    next time that -- let me ask it this way:               Did you receive

                      Peterson Reporting Video & Litigation Services                97

                                    EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.748 Page 37 of 54

                          Dale Arthur Weidenthaler 8/29/2018


    1    any other further updates or information regarding

    2    Mr. Moriarty or have any interaction with Mr. Moriarty up

    3    until the point that you had this communication with

    4    Deputy Guillory?

    5        A.    Not that I recall.

    6        Q.    Were you informed at all that Mr. Moriarty was in

    7    S-5 as a disciplinary inmate?          Did that information ever

    8    get relayed to you prior to your discussion with Guillory?

    9        A.    I don't think so.

   10        Q.    Did anybody ever tell you about the event where

   11    they had to take him off the transfer bus or he was going

   12    to get transferred to CJ for some reason, either for court

   13    or for placement, where he acted up on the bus and they

   14    had to drag him off the bus?          Anybody ever tell you about

   15    that?

   16        A.    Not that I recall.

   17        Q.    And let's walk through the morning of May 31st.

   18              You arrive to work at 5:00, fair enough?

   19        A.    Yes.

   20        Q.    And do you have a distinct and independent

   21    recollection of some of the events of that day?

   22        A.    Yes.

   23        Q.    So in your mind's eye, you can recall certain

   24    things that happened that day?

   25        A.    Yes.

                     Peterson Reporting Video & Litigation Services             98

                                   EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.749 Page 38 of 54

                           Dale Arthur Weidenthaler 8/29/2018


    1    things, that they had actually used force on Mr. Moriarty

    2    the previous day?

    3        A.    No.

    4        Q.    And you hadn't physically laid eyes on

    5    Mr. Moriarty prior -- at any time?

    6        A.    At any time.

    7        Q.    Okay.

    8        A.    No.

    9        Q.    Fair enough.

   10              And you stopped by medical.            And you don't recall

   11    the exact purpose, but you think it may have been to do

   12    with Mr. Moriarty?

   13        A.    It was that -- it was to ask what's going on.

   14    And occasionally I would do this.           And -- so I would know

   15    what we could be looking at for the day.

   16        Q.    Okay.    The specific question I had, do you have a

   17    specific recollection of stopping by medical to inquire

   18    regarding Mr. Moriarty?

   19        A.    No.

   20        Q.    Is it your assumption, based on the facts of the

   21    case and what was going on and what you knew about

   22    Mr. Moriarty, that you would have inquired regarding

   23    Mr. Moriarty on May 31st in the morning at medical?

   24        A.    No.

   25        Q.    So you just kind of generally wanted to know,

                     Peterson Reporting Video & Litigation Services              102

                                   EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.750 Page 39 of 54

                           Dale Arthur Weidenthaler 8/29/2018


    1    liaisons work one at a time as far as I know, right?

    2        A.    Yes.

    3        Q.    So there wouldn't have been any other psych

    4    liaison there as far as you knew?

    5        A.    No.

    6        Q.    Okay.    After this communication you had with

    7    medical staff, can you tell me what happened -- what's the

    8    next thing you remember -- when I say "medical staff," I

    9    mean both the detention deputies that work in medical and

   10    nursing staff.

   11              Okay.    Moving forward, what's the next thing you

   12    recall happening on May 31st, 2016?

   13        A.    Significant would be at about 9:20 or 9:30, in

   14    that range, Lieutenant McNeely came into my office and

   15    said, "This guy up in S-5" -- and I believe that's the way

   16    he referred to him -- "this guy up in S-5 is going to go

   17    down to SDCJ.     He's going to be admitted to PSU.           We're

   18    going to have to administer -- extract him because he's

   19    not cooperating.      We're going to have to administer

   20    medication before he's transported.            So it may well be

   21    forced medication.      So assemble a team," meaning a

   22    tactical team, "and get them upstairs to South House to do

   23    the forced meds."      And he indicated -- I'm not sure of the

   24    sequence, where in the conversation, but he -- he

   25    indicated "This guy is a spitter, a gasser."

                     Peterson Reporting Video & Litigation Services            112

                                   EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.751 Page 40 of 54

                           Dale Arthur Weidenthaler 8/29/2018


    1        Q.    What's a gasser?

    2        A.    Someone in custody who expels fluids onto staff

    3    or -- well, yeah, to staff, any staff, whether it's

    4    spitting, throwing, whatever.

    5        Q.    Okay.    And so your recollection is that

    6    Lieutenant McNeely, in -- prepping you for this, did he

    7    identify, did he use by name, Mr. Moriarty in identifying

    8    this individual?

    9        A.    I don't recall him doing that.

   10        Q.    Did he state specifically, that you can recall as

   11    you sit here today, did he use the term "The guy's in

   12    S-5"?

   13        A.    Yes.

   14        Q.    All right.

   15        A.    Because I needed to know that to know where the

   16    team I assembled was going.

   17        Q.    Okay.    And when you received that information,

   18    what did you do?

   19        A.    The first thing I believe I did was to call

   20    control and advise them that we were going to be doing a

   21    cell extraction in South House and to lock down the

   22    facility and notify our predesignated TAC team to meet me

   23    in the tactical room, which is located in Lower West.

   24        Q.    And did you go to the Lower West?

   25        A.    Ultimately, but not right away.

                     Peterson Reporting Video & Litigation Services            113

                                   EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.752 Page 41 of 54

                            Dale Arthur Weidenthaler 8/29/2018


    1        Q.     Okay.    So the TAC team would then have to

    2    assemble and get the padded gear on, right?

    3        A.     Right.

    4        Q.     Helmets and shields?

    5        A.     Get their assignments, get briefed on what was

    6    going on.

    7        Q.     And that briefing would take place as they're

    8    getting their gear on?

    9        A.     Yes.

   10        Q.     After you had communicated that to -- who did you

   11    communicate that to, again?          I'm sorry?

   12        A.     Whoever was working control deputy.

   13        Q.     Oh.    I'm sorry.     Control.      I couldn't read my

   14    writing.

   15               After you had communicated that to the control

   16    deputy, what did you do?

   17        A.     I picked up a copy of the deployment.

   18        Q.     What's that?

   19        A.     That is what deputy is working where.

   20        Q.     Okay.

   21        A.     Our staffing for the day.

   22        Q.     Fair enough.      You picked up a copy of the

   23    staffing chart.       And what did you do?

   24        A.     I looked to see who would be good deputies to

   25    assign to the transportation run.            And there would be two

                      Peterson Reporting Video & Litigation Services            114

                                    EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.753 Page 42 of 54

                          Dale Arthur Weidenthaler 8/29/2018


    1    deputies going out on that run.

    2        Q.    Taking this individual to CJ?

    3        A.    Correct.

    4        Q.    Do you recall what deputies you selected?

    5        A.    I do not.

    6        Q.    After you made -- did you make a choice as to

    7    which deputies would be transporting?

    8        A.    Yes.

    9        Q.    Once you'd made the choice regarding transport

   10    deputies, what did you -- what happened next?

   11        A.    I went down -- I walked down to male intake,

   12    which kind of serves as control for the processing area,

   13    and I -- if I recall correctly, I told the deputy working

   14    that area that we're going to be doing a cell extraction

   15    up in South House and forced meds, and letting him know,

   16    A, to keep him informed and, B, to let him know that he

   17    was going to be short-staffed because I was going to take

   18    some people for the tactical team.

   19        Q.    Out of intake?

   20        A.    Out of intake.

   21              Now I didn't actually do that.              Control did that,

   22    because they have a copy of the designated TAC team for

   23    that day.   And I had assigned them to call the TAC team.

   24        Q.    Fair enough.

   25        A.    So I believed -- usually there's somebody from

                     Peterson Reporting Video & Litigation Services                115

                                   EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.754 Page 43 of 54

                           Dale Arthur Weidenthaler 8/29/2018


    1    intake that's assigned to the TAC team, so I was letting

    2    them know about that.

    3        Q.     So you went down to intake, give them a heads-up,

    4    they're going to be losing maybe one or two of their

    5    staffers because you got to assemble a TAC team?

    6        A.     Right.

    7        Q.     And then after you've gone to intake, what do you

    8    do next?

    9        A.     I started to go walk back over to Lower West.

   10        Q.     And that's where the TAC team is going to be

   11    assembled?

   12        A.     Correct, in the TAC room.           I walked past the

   13    sergeant's office.       As I walked past the sergeant office,

   14    I heard the phone was ringing.

   15        Q.     And where was Sergeant Nagy at the time?

   16               MR. WELSH:     Calls for speculation.

   17    BY MR. MORRIS:

   18        Q.     If you know?

   19        A.     I don't know.

   20        Q.     Not in the office?

   21        A.     Not in the office.

   22        Q.     Would he have had a role in this assembling of

   23    the TAC team?

   24        A.     Yes -- well, not in assembling of the TAC team.

   25    He would have a role in this.           And normally when something

                      Peterson Reporting Video & Litigation Services            116

                                    EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.755 Page 44 of 54

                            Dale Arthur Weidenthaler 8/29/2018


    1    was going on like this, a cell extraction, the security

    2    sergeant -- the way we work things on our team -- would

    3    go -- would respond to the house where the activity was

    4    going to occur or was occurring, while the processing

    5    sergeant would assemble the TAC team, brief them and

    6    escort them upstairs.

    7        Q.    Okay.     So in situations like this, the security

    8    sergeant would actually be the one onsite during the

    9    extraction?

   10        A.    Yes.

   11        Q.    Whereas the processing sergeant would be the one,

   12    more logistical, assembling the TAC team, picking the team

   13    members and briefing them?

   14        A.    Yes.

   15        Q.    Okay.     So you're not sure where Nagy was at the

   16    time, given his role?         He didn't -- he wasn't going to

   17    have a role in the briefing in Lower West, right?

   18        A.    No, he was not.

   19        Q.    Okay.

   20        A.    I presumed that he was already on scene in South

   21    House.

   22        Q.    Okay.     That's your assumption, but you don't know

   23    that for sure?

   24        A.    Correct.

   25        Q.    Fair enough.

                       Peterson Reporting Video & Litigation Services            117

                                     EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.756 Page 45 of 54

                           Dale Arthur Weidenthaler 8/29/2018


    1              Be the logical place for him to be.                Whether he

    2    was there or not, we don't know?

    3        A.    Right.

    4        Q.    Okay.    So you're walking past the sergeant's

    5    office, which is next to the watch commander's office,

    6    right?

    7        A.    Yes.

    8        Q.    And was Lieutenant -- where was Lieutenant

    9    McNeely at this time?

   10        A.    To my -- to the best of my recollection, he was

   11    in his office; but I'm not 100 percent on that.

   12        Q.    Okay.

   13        A.    Because I believed that after he told me -- and

   14    during the conversation he -- he implied an urgency to get

   15    up there to South House and get this guy taken care of.

   16        Q.    Okay.

   17        A.    I believe he went back to his office and sat

   18    down.

   19        Q.    You didn't see him in there though?

   20        A.    I -- I can't say at this time that I remember

   21    seeing him in there.

   22        Q.    You don't have a recollection as you sit here

   23    today of not seeing him, though, right?                You just don't

   24    have a recollection --

   25        A.    Correct.     Right.

                     Peterson Reporting Video & Litigation Services                118

                                   EXHIBIT "B"                    17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.757 Page 46 of 54

                            Dale Arthur Weidenthaler 8/29/2018


    1        Q.    You don't have --

    2        A.    I do have a recollection of later -- sorry if I'm

    3    jumping ahead a little bit.

    4        Q.    No.

    5        A.    -- of being on the phone with Deputy Guillory

    6    wondering why she didn't call the Lieutenant.

    7        Q.    Right.

    8              Given your earlier testimony that if --

    9        A.    Right.

   10        Q.    -- the Lieutenant's not there, you'd be the next

   11    logical person to call?

   12        A.    And so I thought "Well, maybe she did and he's

   13    not there."

   14        Q.    So you're walking past the sergeant's office?

   15        A.    Yes.

   16        Q.    Next to the watch commander's office?                Don't have

   17    a recollection of McNeely being in there one way or the

   18    other and you hear the phone ring?

   19        A.    Yes.

   20        Q.    Are you in your tactical gear?

   21        A.    No.

   22        Q.    You don't wear tactic gear?              You're not involved

   23    in the extraction, right?

   24        A.    Correct.

   25        Q.    So you walk back, you hear the phone ring, what

                       Peterson Reporting Video & Litigation Services                119

                                     EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.758 Page 47 of 54

                           Dale Arthur Weidenthaler 8/29/2018


    1    do you do?

    2        A.    I hesitated on whether I should go to Lower West

    3    for the team that was waiting for me or to answer the

    4    phone.   Thinking that it may have some bearing on this

    5    extraction that we were about to do, I went in and

    6    answered the phone.

    7        Q.    And what did you hear Lieutenant -- or excuse me.

    8    Who was on the phone?

    9        A.    Deputy Guillory.

   10        Q.    And what did Deputy Guillory say to you?

   11        A.    Deputy Guillory told me that Nurse Daniels wanted

   12    Moriarty to go in the safety cell for homicidal ideation.

   13        Q.    And is it your distinct recollection as you sit

   14    here today that Deputy Guillory used the term "homicidal"?

   15        A.    Absolutely.       Yes.

   16        Q.    And she referred to the inmate by name and not by

   17    cell?

   18        A.    Yeah.    I believe she did.          I believe she did.

   19        Q.    So do you have a distinct recollection as you sit

   20    here today that she used the -- she referred to the deputy

   21    [sic] as Moriarty and not S-5?

   22        A.    The inmate as Moriarty.

   23        Q.    What did I say?        Did I say --

   24        A.    You said "deputy."

   25        Q.    Sorry.

                      Peterson Reporting Video & Litigation Services            120

                                    EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.759 Page 48 of 54

                            Dale Arthur Weidenthaler 8/29/2018


    1              Do you have a distinct recollection that she

    2    referred to the inmate by name, Moriarty, and not by cell

    3    S-5?

    4        A.    I do not.       I can't say that for certain.

    5        Q.    Okay.     And when she said that this inmate --

    6    whether the inmate in S-5 or the inmate Moriarty --

    7    whether -- when she said "This inmate needs to be moved to

    8    safety cell per Daniels," what was your response?

    9        A.    I was confused.         I thought she was talking about

   10    the same guy that we were going up there to extract.                And

   11    so now I've got different information coming in.                "Well,

   12    what are we doing with this guy?"             I didn't say this, but

   13    going through my head, "What are we doing with this guy?

   14    Are we -- are we taking -- are we exacting him and force

   15    medicating him and then putting him in the safety cell, or

   16    what are we doing?"        I'm pretty sure she said the name.

   17    And -- so it took a few minutes -- not a few minutes.                It

   18    took a few seconds for me to catch up and for those

   19    pistons to drop into place in the brain housing group, who

   20    she was talking about, and that who she was talking about

   21    was not the same guy that we were extracting.

   22              But while I was paused like that thinking these

   23    things out, Deputy Guillory -- and I believe it was at

   24    this point.     I'm not exactly sure of the sequence -- but I

   25    believe it was at this point she said, "No," like, with a

                       Peterson Reporting Video & Litigation Services              121

                                     EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.760 Page 49 of 54

                            Dale Arthur Weidenthaler 8/29/2018


    1    question mark.

    2               And I thought, "No?         I didn't say anything about

    3    'no.'"

    4               And I don't remember if I said anything or not,

    5    because I'm still trying to put all this together in my

    6    head.    And it's coming together and, "Okay.                 She's talking

    7    about the other guy."        Daniels had already talked to the

    8    first guy that we were going to extract --

    9        Q.     The "gasser," we'll call him?

   10        A.     The gasser.      And I got the news via Lieutenant

   11    McNeely.    And then they had gone back and talked to the

   12    guy in the next cell.        And now this is the word coming

   13    back from this cell about this guy -- about -- as it

   14    turned out -- Moriarty.         And somehow I -- I reaffirmed

   15    that this guy is homicidal.          And she told me that, "Yeah,

   16    he said that if anybody comes in his cell today, he's

   17    going to kill them."

   18               And I said, "Okay."

   19               And then I -- again, at some point, for the

   20    second time, she said, "No?"

   21               And I said -- and I -- I paused.             I said, "No,"

   22    paused again, "Not right now," or "not now," something

   23    like that.

   24        Q.     Okay.    Let's go through this a little bit.

   25               When Deputy Guillory informed you that an

                      Peterson Reporting Video & Litigation Services                   122

                                    EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.761 Page 50 of 54

                           Dale Arthur Weidenthaler 8/29/2018


    1    BY MR. MORRIS:

    2        Q.    Go ahead.

    3        A.    It was not late in the shift.

    4        Q.    Been there five hours?

    5        A.    In a 12-hour day.

    6        Q.    Well, you were leaving at 1:00 though?

    7        A.    This was -- I had been there about 4 1/2 hours.

    8              MR. KUTYLA:      Just so the record is clear, can you

    9    restate the question again, because I think we got

   10    sidetracked there?

   11    BY MR. MORRIS:

   12        Q.    Okay.    So you started work at 5:00.              You had this

   13    conversation with him around 6:00 and now we're here at

   14    10:00.   So they've been under the knowledge that you were

   15    trying to get out of there early for four hours.                 Okay?

   16        A.    I'm sorry.      I've got to correct you.            It was no

   17    later than 9:30 that we had this conversation with

   18    Guillory and me.

   19        Q.    Okay.    Fair enough, 9:30.         So 3 1/2 hours.       Make

   20    sure the record is clear.         I appreciate that.          So 3 1/2

   21    hours.

   22              And now they're telling you at 9:30, not only is

   23    there this inmate that you're assembling the TAC team for,

   24    but another inmate.       Knowing what we know now is that you

   25    had to leave at 1:00 and that a lot of this work

                     Peterson Reporting Video & Litigation Services                  129

                                   EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.762 Page 51 of 54

                           Dale Arthur Weidenthaler 8/29/2018


    1    associated with these movements and extractions would fall

    2    on Nagy, were you disappointed that this had not been

    3    handled earlier?

    4        A.    No.    I did not even think of it in that context.

    5        Q.    Okay.    And when you realized it was Moriarty, did

    6    you then also connect that name Moriarty with what

    7    Lieutenant McNeely had told you about the guy who had

    8    gotten turned away because the safety cells were full?

    9        A.    Yes.

   10        Q.    Given that this is now the individual who had

   11    admitted homicidal -- or suicidal -- suicidal thoughts on

   12    the 27th that you had been informed of, and now was also

   13    being requested by the psych nurse for a safety cell

   14    placement, was it your intent to go ahead and place him in

   15    a safety cell?

   16        A.    No.

   17              MR. WELSH:      It's vague and ambiguous and

   18    misstates testimony.

   19    BY MR. MORRIS:

   20        Q.    Okay.    Help me out, Dale.         You know that this is

   21    the guy that had gotten turned away because safety cells

   22    were full and said he was suicidal.            Now five days later

   23    this is the guy that the psych nurse is saying he needs to

   24    be in a safety cell.       Why didn't you have an intent -- I

   25    realize right now you had other things going on.              I got

                     Peterson Reporting Video & Litigation Services            130

                                   EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.763 Page 52 of 54

                            Dale Arthur Weidenthaler 8/29/2018


    1    what you're going through on that.              Why wasn't it your

    2    intent, then, to at least put him in a safety cell at some

    3    point in time that day?

    4        A.    He was housed appropriately.              He said that "If

    5    somebody comes into my cell today, I'm going to kill

    6    them."

    7              Things to consider:           How is he going to kill

    8    them, particularly if nobody comes in the cell and we only

    9    pass through food through a food flap?               How is he going to

   10    kill anyone?      He was housed appropriately for the behavior

   11    he was currently demonstrating.

   12        Q.    Earlier in your testimony I talked about the

   13    discretion that came for homicidal inmates.                    And you said

   14    one thing we don't do, though, is second-guess the medical

   15    opinion by refusing this request from Nurse Practitioner

   16    Daniels to put him in a safety cell.               Aren't you doing

   17    that exact thing?       Aren't you second-questioning --

   18    second-guessing her medical opinion?

   19              MR. WELSH:       Misstates his earlier testimony.

   20    It's argumentative, incomplete hypothetical.

   21              THE WITNESS:        As I said earlier, there is

   22    discretion.     And I wasn't getting my information directly

   23    from the psych nurse.         I was getting my information from

   24    Deputy Guillory.       I did not have time at that time for

   25    further discussion or to search out Nurse Daniels, not

                       Peterson Reporting Video & Litigation Services                  131

                                     EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.764 Page 53 of 54

                          Dale Arthur Weidenthaler 8/29/2018


    1    the medical staff said, "Yeah.          He's good to go."      We went

    2    out the control slider, or control gate, got on the

    3    elevator, went downstairs to the processing area.              I

    4    ensured that the deputies who were doing the transport

    5    were ready to go, that they had his property, that they

    6    had his face card, his booking jacket and everything else

    7    they needed to make a complete trans run.              And I believe

    8    medical staff checked his vitals again while we were down

    9    there for a short time, maybe 5 minutes, and then we took

   10    him out into the vehicle sally port, through the intake

   11    sally port -- excuse me -- into the vehicle sally port and

   12    into the waiting van that was right outside the door.

   13        Q.    And he was being transferred down to CJ?

   14        A.    Correct.

   15        Q.    Presumably to the PSU?

   16        A.    Presumably.

   17              MR. WELSH:     Getting close?

   18              MR. MORRIS:      Close.

   19    BY MR. MORRIS:

   20        Q.    No use of force needed?

   21        A.    No.

   22        Q.    So no use of force paperwork?

   23        A.    No.   But I still had the assistant team leader

   24    write a report documenting everything that we had done.

   25        Q.    What time was it in the morning where you

                     Peterson Reporting Video & Litigation Services               138

                                   EXHIBIT "B"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-5 Filed 10/08/18 PageID.765 Page 54 of 54

                            Dale Arthur Weidenthaler 8/29/2018


    1    finished this -- where this -- where the guy was on his

    2    way to CJ?

    3        A.     I would say that was about 10:30 to 10:40.

    4        Q.     Given that you still had, then, 3 1/2 hours left

    5    of your shift, can you tell us why it is that you didn't

    6    turn your attention to the previous request of Moriarty --

    7    regarding Mr. Moriarty?

    8               MR. WELSH:      Two and a half.

    9               THE WITNESS:      I'm still working with, yeah, the

   10    time.

   11    BY MR. MORRIS:

   12        Q.     Okay.    I'm sorry.

   13               10:30.     You wanted to leave at 1:00, right?

   14    Actually, you know what?         We'll go ahead and mark this now

   15    since we're getting down to time.

   16               The records indicate you wanted to leave at 1:30.

   17    I'll give it to you right now.

   18               MR. MORRIS:      Mark this as Exhibit No --

   19               MR. WELSH:      Are we at a good spot for a quick

   20    break, Chris?

   21               MR. MORRIS:      Sure.    We're almost done.

   22               MR. WELSH:      I know.

   23               MR. MORRIS:      So you can look at it while you're

   24    on break and we can get right to it.              The day in question

   25    is 5/29.

                      Peterson Reporting Video & Litigation Services             139

                                    EXHIBIT "B"                   17cv1154-LAB(AGS)
